Citation Nr: 1812364	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  15-04 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and Witness


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to February 1958.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for a low back disability.

In November 2017, the Veteran attended a hearing before the undersigned Veterans Law Judge sitting at the RO. A transcript of his testimony is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran has a low back disability.

2. The Veteran's low back disability did not manifest during service and was not caused by any in-service disease, injury, or event, and did not manifest to a compensable degree within a year of service separation.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. §§ 3.156(a), 3.159 (2017). 

The duty to notify was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in August 2012.  This letter also informed the Veteran of the information and evidence that was required to substantiate his claims on both a presumptive and direct basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  No additional notice is required.

Regarding the duty to assist, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Board notes that the Veteran's service treatment records are not of record as they were destroyed in a 1973 fire at the National Personnel Records Center.  In cases where a veteran's service treatment records are damaged or destroyed through no fault of his own, there is a heightened duty to assist him in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

VA has obtained the Veteran's post-service treatment records and associated those records with the claims file.  Additionally, the Veteran underwent a VA examination in January 2015.  The examination is adequate as the examiner reviewed the claim file, considered the Veteran's reported history, and conducted a thorough physical examination providing findings necessary to the decide the claim. The medical evidence of record contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the question of current disability to decide the claim. See McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received. All identified and available relevant documentation has been secured and all relevant facts have been developed. There remains no issue as to the substantial completeness of the claims. 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.

Service Connection for Back Disability

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2017).

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service (one year for arthritis).  38 U.S.C. §§ 1112 , 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has current diagnoses of degenerative arthritis of the spine.  The remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.

The Veteran contends that he is entitled to service connection for a back disability because he injured his back in 1956 while changing the tire on a large truck during active duty.  The Veteran testified that he was treated by a military doctor but that the records were lost in the 1973 fire at the fire at the National Personnel Records Center discussed above.  The Veteran testified that he was diagnosed with a muscle strain and treated with medication by military physicians after the injury.  

Although there are no records of the incident available, the Veteran is competent to describe the in-service event and to report his diagnosis of a muscle strain.  The Veteran also submitted a buddy statement attesting that the Veteran hurt his back while changing a tire on a large truck. He has been consistent in describing this incident and the Board therefore finds his report of the in-service event to be credible.

The Veteran testified that after he separated from active duty service he sought treatment from private doctors related for his back disability.  However, the Veteran testified that most of his private doctors are deceased and therefore medical records for that treatment are unavailable.  The Veteran provided a November 2014 written statement from a private physician who stated that the Veteran currently suffers from back pain and that the Veteran reported to him that the back pain began in 1956 after he injured his back changing a tire on a large truck.

VA records indicate that he did not seek treatment for his back pain from a VA facility until 2011, more than fifty years after his in-service injury.  Significantly, at that time, the Veteran reported only a one year history of back pain.  Furthermore, he did not report his back injury in service as a "significant injury or trauma" but he did describe an injury to the right hand and an injury to the left knee in the 1970s.  VA treatment records show that he repeatedly sought treatment for back pain related to his arthritis.  The Veteran underwent MRI exams in March 2011, June 2012, and March 2013.  The MRI reports show that the Veteran suffers from arthritis of the back.  The Veteran also underwent a VA examination in January 2015.  The VA examiner reviewed the Veteran's statements and medical records, including the reports from the MRI examinations, and diagnosed the Veteran with degenerative arthritis of the spine.  The VA examiner further opined that the Veteran likely suffered a lumbar strain when he was injured trying to change a tire on a large truck during service.  The examiner opined that the Veteran's current degenerative arthritis was less likely than not related to the in-service injury as the injury occurred over 50 years ago and his current condition is degenerative and occurred over time.  

The Board also notes that there is no evidence that the Veteran was diagnosed with arthritis of the back within one year of his February 1958 separation from active service.  Therefore, service connection pursuant to the chronic disease presumption for arthritis is not warranted.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Nor is there continuity of symptomatology.  While the Veteran has reported continuous pain, the first treatment of record is not for decades after service.  The Board considered the testimony that he previously treated with other private physicians and the records are not available.  Even considering this, the Board finds it significant that when he first sought care at VA, he reported the pain had only started a year prior and did not describe any significant back injury at that time, although he did describe other injuries to the knee and the hand.  Accordingly, service connection based upon continuity of symptomatology is also not warranted.

However, what remains for consideration, is whether the Veteran's back disability is otherwise related to his active service.  As noted above, the evidence does not indicate a relationship between the Veteran's back disability and service.  The VA examiner opined that the Veteran's current back disability is less likely than not related to his active service.  The evidence of record weighs against a finding that a current back disorder is related to the Veteran's military service.  As the examiner's opinion was formed after interviewing and examining the Veteran, as well as reviewing the evidence, and are supported by thorough rationales, the Board accords them great probative value. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).

The Board acknowledges the positive opinion from the Veteran's private physician, but accords less probative value to that opinion than the VA examiner's opinion. The private physician's opinion is conclusory in nature, contains no rationale or explanation, and does not discuss the Veteran's post-service treatment records.  A medical opinion is inadequate when it unsupported by medical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1993); See also, Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  The Board concludes that the positive opinion has less probative value than that of the VA examiner.  Consequently, a finding of service connection based on the Veteran's private physician's opinion is not warranted.

The Veteran is sincere in his belief that his current low back disability is related to his active service.  The Board notes that lay persons such as the Veteran are competent to provide opinions on some medical issues.  However, in this case, the question of whether the Veteran has a back disability that is related to his active service falls outside the realm of common knowledge of a lay person. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The intricacies in diagnosing back disabilities and opining regarding the etiology of such disabilities are issues that require the expertise of a medical professional, particularly where, as in this case, there has been a significant passage of time without any documentation of any symptomatology.  Therefore, the Veteran is not competent to provide an opinion on those issues. While the Veteran can report symptoms that he experiences, he does not have the necessary training to make medical opinions.

In sum, the Board finds that the evidence does not show that the Veteran has a back disability that first manifested during active service or to a compensable degree within a year of service separation.  Further, the Board finds that the Veteran's current back disability was incurred in, caused by, or related to his service. 

Accordingly, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for a back disability and entitlement to service connection for inguinal hernia and the claims must be denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


